Citation Nr: 1822019	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection a low back disability.  

2.  Entitlement to service connection for a right elbow disability, including tendonitis and lateral epicondylitis.  

3.  Entitlement to service connection for a respiratory disability, including bronchitis.  

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a skin condition, including herpes simplex and folliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2017, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In a February 2018 letter, the Board informed the Veteran of this and his options for another Board hearing.  The Veteran responded that he did not desire another hearing.  

During the course of the Veteran's appeal, increased disability ratings were granted for the Veteran's posttraumatic stress disorder (PTSD) and irritable bowel syndrome (IBS) in April 2015 and December 2017 rating decisions.  As the Veteran has not appealed the ratings or effective dates assigned for these awards, the matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of entitlement to service connection for a right elbow disability, a respiratory disability and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  
FINDINGS OF FACT

1. Prior to the promulgation of a decision of the appeal seeking service connection for a low back disability, the Veteran, at his November 2017 Board hearing, indicated on the record that he wished to withdraw his appeal of the issue.

2. The Veteran's claim for service connection for a skin condition was previously denied by a September 2007 rating decision; the Veteran did not appeal the decision and documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of service connection for a low back disability by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2. The September 2007 decision denying service connection for a skin condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for a skin condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Low Back Disability

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  On the record at his hearing before the Board in November 2017, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for a low back disability.  As the Veteran has withdrawn this appeal in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.  

B.  Skin Condition

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Any error in notice or assistance on the petition seeking to reopen a claim of service connection for a skin disability is harmless given the favorable determination on that aspect of the claim.

A claim for service connection for a skin condition was originally denied in a September 2007 rating decision on the basis that the condition was neither incurred in nor caused by service.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did VA actually or constructively receive any new and material evidence within a year following notification.  Therefore, the September 2007 decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  

The Board acknowledges that additional service treatment records were associated with the claims file in March 2010.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.   However, the records associated with the file in March 2010 did not document any treatment or complaint for skin symptoms; therefore, they are not relevant official service records such that the claim could be reconsidered under 38 C.F.R. § 3.156(c).
Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the September 2007 adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the September 2007 decision includes testimony from the Veteran that during his service in Iraq he started getting blisters on his lips and in his nose and warts on his hands.  He testified that he still gets blisters that flare up during times of stress.  VA treatment records also show continuing treatment for blisters that have been diagnosed as Herpes simplex and a history of methicillin-resistant Staphylococcus aureus (MRSA).  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2007, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a skin condition and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.


ORDER

The appeal for service connection for a low back disability is dismissed.  

New and material evidence having been received, the claim for service connection for a skin condition is reopened; to this extent only the appeal is granted.


REMAND

The Board finds that additional development is needed prior to adjudication of the remaining issues on appeal.  

VA is obligated to provide an examination and/or opinion where the record contains evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran's DD 214 reflects that he served in Kuwait and Iraq during the Persian Gulf War and was awarded the Combat Infantryman Badge.  In the case of a veteran who engaged in combat with the enemy during active service during a period of war, VA will accept lay evidence of in-service incurrence of a disease or injury, if the lay evidence of onset is consistent with the circumstances, conditions, or hardships of the veteran's service, notwithstanding the lack of documentation of this in-service incurrence.  See 38 U.S.C. § 1154(b).  However, lay evidence cannot be accepted with regard to the questions of either the existence of current disability or a nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d).  

With regard to the Veteran's claim for service connection for a skin condition, he asserts that he developed blisters around his nose and lips while deployed to Iraq in service.  He testified that he has continued to have recurring blisters, diagnosed as herpes simplex, since service.  He believes his skin condition is the result of the environmental hazards in Iraq and the unsanitary conditions.  During the November 2017 Board hearing, the question of whether his skin condition is an undiagnosed illness or medically unexplained chronic multi-symptom illness the Veteran incurred as a result of his service as a Persian Gulf Veteran was raised.  

Service treatment records indicate that he was treated for plant dermatitis during service in 2002.  Post-service VA and private treatment records show he has been treated intermittently for diagnosed herpes simplex as early as January 2006, and has also been diagnosed with folliculitis and has a history of methicillin-resistant Staphylococcus aureus (MRSA).  

The Veteran has not been provided a VA examination to address the etiology of his current skin condition.  Thus, a VA examination and opinion that addresses this matter must be provided.
Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the March 2014 VA examiner noted the Veteran's history regarding his claimed right elbow and respiratory disabilities and opined that there was no objective evidence that the claimed conditions caused active disability, VA treatment records during the course of his appeal clearly show the Veteran has been receiving ongoing treatment for diagnosed right elbow lateral epicondylitis and bronchitis.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran believes his right elbow disability had its onset during basic training while he was doing push-ups and that he has had intermittent right elbow pain since.  A VA examiner, in a November 2014 VA Persian Gulf examination, included consideration of the Veteran's right elbow pain in finding that the Veteran had multiple joint pain and some symptoms of fibromyalgia that could be related to his service in the Persian Gulf.  He believes he has a chronic respiratory disability, now diagnosed as bronchitis, which had its onset during his service in Iraq.  He believes it is the result of his exposure to fires and the burning of feces.  During the November 2017 Board hearing, the question of whether his respiratory disability is an undiagnosed illness or medically unexplained chronic multi-symptom illness the Veteran incurred as a result of his service as a Persian Gulf Veteran, was also raised.  

The March 2014 VA examiner's opinions that there is no objective evidence that the Veteran's claimed right elbow and respiratory disabilities cause active disability and that they were less likely than not incurred in or caused by in-service injury or illness are inadequate because they do not address the Veteran's credible history of recurring symptoms since service and do not include consideration of whether the Veteran has an undiagnosed illness due to his service in the Persian Gulf.  Thus, new VA examinations and opinions that address these matters must be provided.  

Finally, the record also reflects that the Veteran receives ongoing VA treatment.  The most recent VA treatment records associated with the claims file are dated in December 2017.  Therefore, upon remand, updated VA treatment records must be obtained.  See 38 U.S.C. § 5103A(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records from December 2017 to the present.  

2.  After associating the above records, if any, with the claims file, afford the Veteran a VA dermatological examination by an appropriate medical professional to determine the current nature and etiology of any skin condition, to include diagnosed herpes simplex, folliculitis or MRSA, found to be present.  The entire claims file must be reviewed by the examiner.

Based on review of all the evidence of record, and the Veteran's elicited history, the examiner is to respond to the following questions:

a.) Has the Veteran had a chronic skin condition at any time during the pendency of the claim (since December 2011)?

In responding to the above question, the examiner is asked to consider the Veteran's competent lay statements regarding experiencing recurring blisters on his nose and lips since service in Iraq, and relevant complaints noted in VA treatment records.  
b.) If a chronic skin condition during the appeal period is diagnosed, is it at least as likely as not (50 percent or better probability) that any currently or previously diagnosed skin condition (to include diagnosed herpes simplex, folliculitis or MRSA) had its onset in service or is otherwise related to his active service, or any incident therein, to include environmental hazards and unsanitary conditions during his deployment in Iraq?

c.) If the Veteran has skin symptoms and/or manifestations that are not attributable to a known clinical diagnosis, does he have objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by blisters, warts and rashes that has existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period?  

A "medically unexplained chronic multi-symptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

A complete rationale for all opinions must be provided that addresses the Veteran's history of skin rashes, blisters on the nose and lips, and warts on his hands since service, as well as VA treatment records noting the Veteran's complaints and treatment for herpes simplex and folliculitis, as well as a history of MRSA.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's current right elbow disability.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, provide opinions on the following questions:  

a.) Has the Veteran had a chronic right elbow condition at any time during the pendency of the claim (since December 2011)?

In responding to the above question, the examiner is asked to consider the Veteran's competent lay statements regarding being diagnosed with right elbow tendonitis in service and experiencing recurring right elbow pain since service, and relevant complaints noted in service treatment records with a diagnosis of probable tendonitis in December 2003 and subsequent VA treatment records.  

b.) If a chronic right elbow disability during the appeal period is diagnosed, is it at least as likely as not (50 percent or better probability) that any currently or previously diagnosed right elbow disability (including right elbow lateral epicondylitis) had its onset in service or is otherwise related to his active service, or any incident therein?

c.) If the Veteran has right elbow joint symptoms and/or manifestations that are not attributable to a known clinical diagnosis, does he have objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by joint pain that has existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period?  

A "medically unexplained chronic multi-symptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

A complete rationale for all opinions must be provided that addresses the Veteran's history of right elbow symptoms, as well as service treatment records noting probable right elbow tendonitis and VA treatment records noting the Veteran's complaints and treatment for right elbow lateral epicondylitis.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  Afford the Veteran a VA examination by an appropriate VA clinician to determine the nature and etiology of the Veteran's current respiratory disability.  The claims file must be made available to the examiner.  

Based on review of the pertinent evidence of record, provide opinions on the following questions:  

a.) Has the Veteran had a chronic respiratory disability at any time during the pendency of the claim (since December 2011)?

In responding to the above question, the examiner is asked to consider the Veteran's competent lay statements regarding his in-service exposure to environmental hazards and unsanitary conditions, as well as respiratory complaints in service and experiencing recurring respiratory symptoms since service, and relevant complaints noted in service treatment records with diagnoses of possible viral bronchitis in January 2002, bronchitis in December 2002 and chronic bronchitis in December 2003 and subsequent VA treatment records.  

b.) If a chronic respiratory disability during the appeal period is diagnosed, is it at least as likely as not (50 percent or better probability) that any currently or previously diagnosed respiratory disability (including bronchitis) had its onset in service or is otherwise related to his active service, or any incident therein?

c.) If the Veteran has respiratory symptoms and/or manifestations that are not attributable to a known clinical diagnosis, does he have objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by respiratory symptoms that has existed for 6 months or more or exhibited intermittent episodes of improvement and worsening over a 6-month period?  

A "medically unexplained chronic multi-symptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

A complete rationale for all opinions must be provided that addresses the Veteran's history of respiratory symptoms, as well as service treatment records noting treatment for chronic bronchitis and VA treatment records noting the Veteran's complaints and treatment for bronchitis.  

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


